DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
 
Response to Arguments
Applicant's arguments (“REMARKS”) filed on June 17, 2022 have been fully considered, but they are partially persuasive.
Claims 1-6, 8-11, and 14-20 are currently pending. Claims 1, 4, 11, and 18-19 were amended.

Re: B. Claim Rejections – 35 USC § 112
Applicant asserts that independent claims 1 and 4, as amended, recite additional claim limitations to overcome the 112(b) rejection. However, the Examiner respectfully disagrees. The amendments further reinforce the notion that the “formatting module” and its components (the “autonomous report composer” and the “set of one or more libraries”) are software programs. Specifically, the amendments recite “software instructions” (if any) that are implemented in the module and the components are stored in executable form. Macros, scripts, line commands, and the like, are software instructions that can be stored and executed within software programs/applications. The claims are silent to any hardware components that make up the “apparatus” (e.g. a hardware processor coupled to memory) of the “formatting module”. See Claim Rejections – 35 USC § 112 below for additional details.
The rejection of independent claims 11 and 19 for the lack of sufficient antecedent basis to the “first type” and the “first type of report” has been withdrawn in view of the amendments.
The rejection of dependent claim 18 for indefiniteness to “a multitude of templates of the different types of reports” has been withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 4 are directed to an “apparatus” comprising only “a formatting module” that includes “an autonomous report composer” and “a set of one or more libraries.” Both claims recite the autonomous report composer as being implemented with “logic” (e.g. software) and containing “software instructions” stored in “an executable form in the logic”. Thus, the “formatting module” is viewed as software, since the composer and libraries are both software-based components under broadest reasonable interpretation. The body of the claim (software/programs) does not match that of the preamble (an apparatus). It is unclear how a physical device can constitute of only software components.

Allowable Subject Matter
Claims 11 and 14-20 are allowed.
The claimed invention is directed to autonomous report composition on cyber threats. The prior arts on record do not teach, disclose, or reasonably suggest: “configuring the autonomous report composer to select the first type of report from different types of possible reports, where the first type of report on the cyber threats is a threat assessment drafted by the autonomous report composer with natural language prose, terminology, and the level of detail on the cyber threats aimed at a cyber professional with details on and data from making, testing, and refining a series of successive hypotheses on potential cyber threats and salient points to support or refute each hypothesis, which are assessed using a combination of supervised machine learning, unsupervised machine learning, and algorithms, which is formatted and written at a level to capture relevant details and the language of the cyber professional” as presented in independent claim 11 and similarly in independent claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0241581: A cyber threat analyst generates a report that summarizes and aggregates cyber threat intelligence that is related. See [0025].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        8-12-2022